NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

               United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted March 19, 2015 
                                Decided March 20, 2015 
                                             
                                         Before 
 
                         DANIEL A. MANION, Circuit Judge 
                          
                         ILANA DIAMOND ROVNER, Circuit Judge 
                          
                         DIANE S. SYKES, Circuit Judge 
 
No. 14‐2722 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Central District of Illinois. 
                                                
      v.                                       No. 12‐cr‐10142 
                                                
OLLIE W. HOWELL,                               Joe Billy McDade, 
      Defendant‐Appellant.                     Judge. 
 
                                      O R D E R 

       Ollie Howell robbed three banks in Illinois during September 2012, two in Peoria 
(Heritage Bank and South Side Bank), and another in Aurora (Old Second National 
Bank). The following month he was charged by indictment with bank robbery, see 18 
U.S.C. § 2113(a), but only for the South Side Bank robbery. He was not taken into 
custody in the Central District of Illinois, however, until after he was arrested in 
California in March 2013. A year after that Howell was charged by information with the 
other two robberies under a separate case number. Howell pleaded guilty to all three 
counts. In his plea agreement—covering all three pleas—Howell waived the right to 
appeal his convictions or sentence. The district court imposed 94 months’ imprisonment 
on each count to be served concurrently.     
No. 14‐2722                                                                                Page 2 
 
        Howell has filed a notice of appeal applicable only to the case charged by 
indictment (the South Side Bank robbery). His appointed lawyer asserts that the appeal 
is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). 
Counsel has submitted a brief that explains the nature of the case and addresses issues 
that an appeal of this kind might be expected to involve. We invited Howell to comment 
on counsel’s submission, see CIR. R. 51(b), but Howell has not done so. Because the 
analysis in counsel’s brief appears to be thorough, we limit our discussion to the issues 
identified in counsel’s brief. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
          
        An appeal waiver stands or falls with the guilty plea, so Howell’s waiver 
forecloses relief unless he can undermine his plea to the South Side Bank robbery. 
See United States v. Gonzalez, 765 F.3d 732, 741 (7th Cir. 2014); United States v. Zitt, 714 F.3d 
511, 515 (7th Cir. 2013); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011). 
Counsel does not tell us whether Howell seeks to have that guilty plea set aside, but that 
omission is harmless because the record reveals that the district court complied with 
Rule 11 of the Federal Rules of Criminal Procedure when accepting the plea, making an 
appeal frivolous. See United States v. Davenport, 719 F.3d 616, 617–18 (7th Cir. 2013); 
United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012). The court explained the 
elements of the charge, the statutory maximum penalty (20 years, see 18 U.S.C. § 2113(a)), 
the role of the sentencing guidelines and the judge’s discretion in applying them, the 
trial rights Howell was waiving by entering his guilty plea, and the nature of the appeal 
waiver to which he agreed. See FED. R. CRIM. P. 11(b)(1). The court also ensured that 
Howell’s guilty plea was supported by an adequate factual basis and was made 
voluntarily. See FED. R. CRIM. P. 11(b)(2), (3). Indeed, the court recognized Howell’s 
struggles with mental illness and received confirmation from Howell that he understood 
why he was in court and the nature of the proceeding, and that his medicine would not 
interfere with those understandings. 
         
        Accordingly, we GRANT counsel’s motion and DISMISS the appeal.